Citation Nr: 0924066	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  06-05 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD) prior to June 14, 2007.

2.  Entitlement to a rating in excess of 50 percent for PTSD 
since June 14, 2007.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	R. Violet Bennett, Attorney


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1950 to April 
1953. 

These matters come before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In his February 2006 and April 2006 substantive appeals, the 
Veteran indicated his desire to have a Board hearing.  
However, in subsequent correspondence dated in March 2009, he 
requested that his Board hearing be canceled and that his 
records be forwarded to the Board for a decision based on the 
evidence of record.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 (as amended) and 3.326(a) (2008).  

First, review of the claims folder indicates that the Veteran 
has not been accorded a VCAA notification letter regarding 
his claim for an increased rating for his service-connected 
PTSD.  A remand is, therefore, required to accord the RO, 
through the AMC, an opportunity to furnish the Veteran such 
notice.  

Also, the Veteran was afforded his most recent VA PTSD 
examination in December 2004.  In October 2005, 
correspondence was received from his private physician 
indicating that his psychiatric condition had worsened.  [The 
doctor referenced the results of clinical interviews and the 
increase in medication.]  In the February 2006 substantive 
appeal, the Veteran described progressively worsening 
psychiatric symptoms.  Similarly, in correspondence received 
in April 2006, he asserted that his nightmares had become 
more frequent and violent in the past several months.  

VA's General Counsel has indicated that, when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (while the 
Board is not required to direct a new examination simply 
because of the passage of time, VA's General Counsel has 
indicated that a new examination is appropriate when the 
claimant asserts that the disability in question has 
undergone an increase in severity since the time of the last 
examination).  

Under these circumstances, the Board concludes that, on 
remand, the Veteran should be afforded a VA examination.  The 
purpose of the examination is to determine the current 
severity of his service-connected PTSD.  Caffrey v. Brown, 
6 Vet. App. 377 (1994).  

With respect to the TDIU claim, the Board finds that this 
issue is inextricably intertwined with the Veteran's claim 
for an increased rating for his service-connected PTSD.  
Therefore, the TDIU issue will be held in abeyance pending 
completion of the development discussed herein.  See Hoyer v. 
Derwinski, 1 Vet. App. 208, 209-10 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Furnish the Veteran a VCAA 
notification letter pertaining to his 
claim for an increased rating for his 
service-connected PTSD.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

2.  Obtain VA outpatient treatment records 
from the Carl Vinson VA Medical Center in 
Dublin, Georgia, for the period from 
January 2008 to the present.  All efforts 
to obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records are 
not available.  All available records 
should be associated with the claims 
folder.  

3.  Thereafter, the Veteran should be 
afforded an appropriate examination to 
determine the current severity of the 
service-connected PTSD.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed. 

The examiner should obtain a detailed 
clinical history from the Veteran.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation.  The examiner should provide a 
Global Assessment of Functioning (GAF) 
score and an explanation of the number 
assigned.  

4.  Upon completion of the above, 
readjudicate the issues on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

No action is required of the Veteran until he is notified by 
the agency of original jurisdiction; however, he is advised 
that failure to report for any scheduled examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 (2008).  
He has the right to submit additional evidence and argument 
on the matters that the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


